Case 2:19-cv-10806-DSF-MAA Document 95 Filed 06/03/21 Page 1 of 8 Page ID #:2106



    1   ARASH BERAL (SBN 245219)
        ABeral@BlankRome.com
    2   Blank Rome LLP
        2029 Century Park East, 6th Floor
    3   Los Angeles, CA 90067
        Telephone: 424.239.3400
    4   Facsimile: 424.239.3434
    5   Attorneys for RAGEON, INC. and
        MICHAEL KRILIVSKY
    6

    7                               UNITED STATES DISTRICT COURT
    8           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    9

   10   ATARI INTERACTIVE, INC.,                     Case No. 2:19-CV-10806-DSF-MAA
   11                    Plaintiff,                  Honorable Dale S. Fischer
   12           vs.                                  DECLARATION OF ARASH
                                                     BERAL IN SUPPORT OF ORDER
   13   RAGEON, INC. and MICHAEL                     [DKT #94] GRANTING MOTION
        KRILIVSKY,                                   TO WITHDRAW AS ATTORNEYS
   14                                                OF RECORD FOR DEFENDANTS
                         Defendants.                 RAGEON, INC. AND MICHAEL
   15                                                KRILIVSKY
   16
                                                     Complaint filed:   December 20, 2019
   17                                                Trial Date:        March 22, 2022
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

        160128.00605/126077971v.1
                        DECLARATION OF ARASH BERAL IN SUPPORT OF ORDER [DKT #94]
Case 2:19-cv-10806-DSF-MAA Document 95 Filed 06/03/21 Page 2 of 8 Page ID #:2107



    1                               DECLARATION OF ARASH BERAL
    2           I, ARASH BERAL, declare as follows:
    3           1.      I am an attorney at law duly licensed to practice before this Court and
    4   am a partner of the law firm Blank Rome, LLP, attorneys of record for Defendants
    5   RAGEON, INC. and MICHAEL KRILIVSKY (“Defendants”). I submit this
    6   Declaration at the Court’s direction (per Doc. No. 94) and in further support of
    7   Blank Rome LLP’s and Arash Beral’s Motion to Withdraw as Attorney of Record
    8   for Plaintiffs (the “Motion to Withdraw”), which was granted conditioned on the
    9   filing of this Declaration.
   10           2.      I have primarily communicated with Defendants via email at
   11   mike@rageon.com. Plaintiff’s counsel has also communicated with Defendants
   12   through the above email address. The last known mailing address of Defendants is
   13   4481 Shirley Drive, Cleveland, OH 44121. Mr. Krilivsky’s phone number is 617-
   14   633-0544.
   15           3.      For the Court’s and the parties’ records, and as set forth in the Motion
   16   to Withdraw (Doc. No. 92), the California Secretary of State’s website also contains
   17   the following addresses for RageOn, listed below. I have not confirmed whether
   18   any of these addresses are valid or invalid, but simply set these forth in my
   19   Declaration as they are listed on the California Secretary of State’s website and may
   20   be relevant.
   21    RageOn
         1163 E 40TH ST SUITE 211
   22    CLEVELAND OH 44114
   23    RageOn
   24
         2002 3RD ST STE 208
         SAN FRANCISCO CA 94107
   25

   26
                4.      On June 1, 2021, I emailed Defendants (through Mr. Krilivsky at
   27
        mike@rageon.com) a copy of the Court’s Order relating to the Motion to Withdraw
   28
        (Doc. No. 94) along with a copy of a prior email I had sent him on May 7, 2021,
        160128.00605/126077971v.1                   -1-
                        DECLARATION OF ARASH BERAL IN SUPPORT OF ORDER [DKT #94]
Case 2:19-cv-10806-DSF-MAA Document 95 Filed 06/03/21 Page 3 of 8 Page ID #:2108



    1   which contained Doc. Nos. 84, 85, and 86 (detailing and comprising the dates and
    2   deadlines governing this case). I informed Defendants that the stated address (in
    3   Paragraph 2 above) will be the address to which all future documents will be served
    4   or sent until changed by appropriate notice or substitution of attorney.
    5           5.      Both prior to filing the Motion to Withdraw and after the Court’s
    6   Order (Doc. No. 94), I informed Defendants of all future dates now set in this
    7   action, including, but not limited to, pre-trial conference related dates, discovery
    8   cut-off dates, the motion cut-off date, and dates relating to any pending discovery
    9   obligations. I did so via e-mail. And, just to be safe, I have also directed my firm
   10   to mail a copy of my May 7, 2021 and June 1, 2021 emails containing all relevant
   11   Orders (Doc. Nos. 84, 85, 86, and 94) to Defendants at all known mailing
   12   addresses. A true and correct copy of a proof of service showing mail service to
   13   Defendants of these emails and attachments is attached hereto as Exhibit “A”. A
   14   proof of service of this Declaration is also provided separately herein.
   15            6.     I have informed Mr. Krilivsky that any individual appearing pro se
   16   will be required to comply with this Court’s standing orders, this District’s Local
   17   Rules, the Federal Rules of Civil Procedure and all other Federal Rules. The Local
   18   Rules are available on the Court’s website, http://www.cacd.uscourts.gov/court-
   19   procedures/local-rules.
   20           7.      I have informed RageOn that it cannot appear without counsel, and of
   21   the consequences of its failure timely to obtain counsel by June 28, 2021 including
   22   that the Court may strike RageOn’s Answer.
   23           8.      I have informed Defendants how Defendants may obtain any other
   24   records or files and provided instructions relating to same.
   25           9.      I have informed Defendants that the Court cannot provide legal advice
   26   to any party, that here is a free “Pro Se Clinic” that can provide information and
   27   guidance, and that it is located at 255 East Temple Street, Los Angeles, CA 90012;
   28   web at http://prose.cacd.uscourts.gov/los-angeles; phone at 213-385-2977, ext. 270.

        160128.00605/126077971v.1                  -2-
                        DECLARATION OF ARASH BERAL IN SUPPORT OF ORDER [DKT #94]
Case 2:19-cv-10806-DSF-MAA Document 95 Filed 06/03/21 Page 4 of 8 Page ID #:2109



    1   I’ve also informed Defendants that pro se litigants may submit documents for filing
    2   through the Court’s Electronic Document Submission System (EDSS) instead of
    3   mailing or bringing documents to the Clerk’s Office and, further, that only internet
    4   access and an e-mail address are required, and to visit
    5   https://apps.cacd.uscourts.gov/edss to learn more.
    6           Executed this 3rd day of June, 2021, in Los Angeles, California.
    7

    8

    9                                         By: /s/ Arash Beral
   10                                                 Arash Beral, Declarant

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

        160128.00605/126077971v.1                 -3-
                        DECLARATION OF ARASH BERAL IN SUPPORT OF ORDER [DKT #94]
Case 2:19-cv-10806-DSF-MAA Document 95 Filed 06/03/21 Page 5 of 8 Page ID #:2110




                    EXHIBIT A
Case 2:19-cv-10806-DSF-MAA Document 95 Filed 06/03/21 Page 6 of 8 Page ID #:2111



    1                                      EXHIBIT A
                                        PROOF OF SERVICE
    2
        STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
    3
              I am employed in the county of Los Angeles, State of California. I am over
    4   the age of 18 and not a party to the within action; my business address is BLANK
        ROME LLP, 2029 Century Park East, 6th Floor, Los Angeles, California 90067.
    5
         On June 3, 2021, I caused to be served the foregoing document(s) MAY 7,
    6    2021 AND JUNE 1, 2021 EMAILS CONTAINING ALL RELEVANT
         ORDERS (DOC. NOS. 84, 85, 86, AND 94) on the interested parties in this
    7    action addressed and sent as follows:
    8    ☒ BY ENVELOPE: by placing ☐ the original ☒a true copy thereof enclosed in
           sealed envelope(s) addressed as indicated and delivering such envelope(s):
    9
         ☒ BY MAIL: I caused such envelope(s) to be deposited in the mail at Los
   10      Angeles, California with postage thereon fully prepaid to the office or home of
           the addressee(s) as indicated. I am “readily familiar” with this firm’s practice
   11      of collection and processing documents for mailing. It is deposited with the
           U.S. Postal Service on that same day, with postage fully prepaid, in the
   12      ordinary course of business. I am aware that on motion of party served,
           service is presumed invalid if postal cancellation date or postage meter date is
   13      more than one day after the date of deposit for mailing in affidavit.
            RageOn
   14       1163 E 40TH ST SUITE 211
            CLEVELAND OH 44114
   15

   16
                RageOn
                2002 3RD ST STE 208
   17
                SAN FRANCISCO CA 94107

   18           RageOn and Michael Krilivsky
                4481 Shirley Drive
   19           Cleveland, OH 44121
                mike@rageon.com
   20
         ☒ FEDERAL: I declare under penalty of perjury under the laws of the United
   21      States that the foregoing is true and correct.
   22
                Executed on June 3, 2021 at Los Angeles, California.
   23

   24
                                                  __________________________________
   25                                             JESSE RODRIGUEZ
   26

   27

   28

        160128.00605/126077971v.1                 -4-
                        DECLARATION OF ARASH BERAL IN SUPPORT OF ORDER [DKT #94]
Case 2:19-cv-10806-DSF-MAA Document 95 Filed 06/03/21 Page 7 of 8 Page ID #:2112



    1                                   PROOF OF SERVICE
    2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
    3         I am employed in the county of Los Angeles, State of California. I am over
        the age of 18 and not a party to the within action; my business address is BLANK
    4   ROME LLP, 2029 Century Park East, 6th Floor, Los Angeles, California 90067.
    5    On June 3, 2021, I caused to be served the foregoing document(s)
         DECLARATION OF ARASH BERAL IN SUPPORT OF ORDER [DKT
    6    #94] GRANTING MOTION TO WITHDRAW AS ATTORNEYS OF
         RECORD FOR DEFENDANTS RAGEON, INC. AND MICHAEL
    7    KRILIVSKY on the interested parties in this action addressed and sent as
         follows:
    8
         ☒ BY ENVELOPE: by placing ☐ the original ☒a true copy thereof enclosed in
    9      sealed envelope(s) addressed as indicated and delivering such envelope(s):
   10    ☒ BY MAIL: I caused such envelope(s) to be deposited in the mail at Los
           Angeles, California with postage thereon fully prepaid to the office or home of
   11      the addressee(s) as indicated. I am “readily familiar” with this firm’s practice
           of collection and processing documents for mailing. It is deposited with the
   12      U.S. Postal Service on that same day, with postage fully prepaid, in the
           ordinary course of business. I am aware that on motion of party served,
   13      service is presumed invalid if postal cancellation date or postage meter date is
           more than one day after the date of deposit for mailing in affidavit.
   14       RageOn
            1163 E 40TH ST SUITE 211
   15       CLEVELAND OH 44114
   16           RageOn
   17
                2002 3RD ST STE 208
                SAN FRANCISCO CA 94107
   18
                RageOn and Michael Krilivsky
   19           4481 Shirley Drive
                Cleveland, OH 44121
   20           mike@rageon.com
   21    ☐ BY FEDEX: I caused such envelope(s) to be deposited in a box or other
           facility regularly maintained by FedEx, an express service carrier, or delivered
   22      to a courier or driver authorized by said express service carrier to receive
           documents in an envelope designated by the said express service carrier,
   23      addressed as indicated, with delivery fees paid or provided for, to be
           transmitted by FedEx.
   24
         ☒ BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused the
   25      document(s) listed above to be transmitted to the person(s) at the e-mail
           address(es) as indicated. I did not receive, within a reasonable time after the
   26      transmission, any electronic message or other indication that the transmission
           was incomplete or unsuccessful.
   27

   28

        160128.00605/126077971v.1                 -5-
                        DECLARATION OF ARASH BERAL IN SUPPORT OF ORDER [DKT #94]
Case 2:19-cv-10806-DSF-MAA Document 95 Filed 06/03/21 Page 8 of 8 Page ID #:2113



    1           Keith J. Wesley, Esq.                           Attorneys for Plaintiff
                Matthew L. Venezia, Esq.                        ATARI INTERACTIVE, INC.
    2           George B.A. Lailolo, Esq.
                Browne George Ross O’Brien Annaguey &
    3           Ellis LLP
                2121 Avenue of the Stars, Suite 2800
    4           Los Angeles, California 90067
                Telephone: (310) 274-7100
    5           Facsimile: (:310) 275-5697
                kwesley@bgrfirm.com
    6           mvenezia@bgrfirm.com
                glailolo@bgrfirm.com
    7
                RageOn, Inc. and Michael Krilivsky
    8           4481 Shirley Drive
                Cleveland, OH 44121
    9           mike@rageon.com
   10    ☒ FEDERAL: I declare under penalty of perjury under the laws of the United
   11
           States that the foregoing is true and correct.

   12           Executed on June 3, 2021 at Los Angeles, California.
   13

   14                                             __________________________________
   15
                                                  JESSE RODRIGUEZ

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

        160128.00605/126077971v.1                 -6-
                        DECLARATION OF ARASH BERAL IN SUPPORT OF ORDER [DKT #94]
